COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





RAFAEL MARTINEZ,

                            Appellant,

v.


RANDY J. POLLET, M.D.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00230-CV

Appeal from the

34th Judicial District Court

of El Paso County, Texas 

(TC# 2009-2303) 





O P I N I O N

            Pending before the Court is Appellant’s unopposed motion to lift abatement and dismiss
this appeal.  The appeal was abated on July 20, 2011, on Appellant’s motion to permit the parties
to negotiate a settlement agreement.  According to the motion now before the Court, the parties
have settled their dispute, and Appellant no longer wishes to pursue the appeal.  Appellant states
that he has conferred with Appellee, and that Appellee does not oppose the motion.  Accordingly,
the motion is GRANTED.  The appeal is reinstated on the docket of this Court, and is hereby
dismissed.  See Tex.R.App.P. 42.1(a)(1).

October 11, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.